DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Stewart (US 2014/0262963) – teaches hydrocracking feeds boiling above 288°C [0034] and fractionating the products to obtain heavy naphtha and diesel [0065].  Stewart does not disclose diesel feedstock, or the claimed fractionation of diesel, or two stages of hydrocracking having separate pressures.
Zimmerman (US 2013/0259765) – teaches hydrocracking diesel as a co feed with VGO [0034].  Zimmerman does not disclose separating the feed into a light and heavy diesel, or two hydrocracking stages having different pressures.
Liu (US 2017/0128919) – teaches hydrocracking diesel, but does not disclose any specific conditions or process flow.
Schlinger (US 3,224,958) teaches fractionation of hydrocarbon feedstock using a cut point of 300-650°F to produce light and heavy fractions (column 1, lines 145), and sending the light and heavy fractions to separate hydroconversion steps.  Schlinger teaches light feed hydroconverted at 1,000-10,000 psig and heavy feed is hydroconverted at 500-20,000 psig (column 1, lines 45-71).  Schlinger fractionates the product to obtain gas and heavy oil (column 4, lines 35-54).  Schlinger does not disclose fractionation to obtain heavy naphtha.  Examiner additionally notes that Applicant’s instant specification requires a specific boiling range to define “heavy naphtha” [0025].
Eizenga (US 10,550,338) – teaches hydrocracking diesel feed and performing fractionation to obtain heavy naphtha.  Eizenga does not disclose fractionating the diesel into a light diesel and heavy diesel, or using two separate hydrocracking stages.
Kalnes (US 2005/0218039) teaches fractionating diesel/VGO streams, and two stages of hydrodesulfurization to obtain diesel products.  Kalnes teaches hydrodesulfurization, not hydrocracking.  Kalnes does not disclose fractionation to obtain heavy naphtha product.
Scott (US 3,157,589) teaches splitting naphtha into a heavy fraction and a light fraction, and performing separate hydrogenations (see figure).  Scott does not disclose diesel feedstock.
Dahlberg (US 2006/0131212) – teaches hydroconversion with a separation train comprising hot separators, cold separators, stripping columns, and fractionation column.  Dahlberg does not disclose fractionating a diesel feed into a light diesel and heavy diesel, and treating each stream in a separate hydrocracking reactor.
Ciapetta (US 2,945,800) – teaches hydroconversion of cycle oil and fractionation of hydroconversion products to obtain heavy naphtha (see figure).  Ciapetta does not disclose diesel feedstock, or fractionation of diesel into light and heavy diesel, with separate hydrocracking zones.
Mason (US 3,166,489) -teaches multi stage hydrocracking (see figure).  Mason does not disclose diesel feedstocks.
Greene (US 2014/0221712) -teaches splitting raw shale derived crude oils into light and heavy fractions, and subjecting the light and heavy fractions to separate hydrotreatment steps, with common fractionation (see figure and abstract).  Greene does not explicitly disclose diesel feedstocks.
Roney (US 2015/0361358) – teaches fractionating VGO into various fractions for hydrocracking [0016].  Roney does not disclose diesel feedstocks, or separation into a light diesel and heavy diesel fraction.
Zhao (CN 109694732) – teaches splitting diesel into a light diesel and heavy diesel, and subjecting each to hydrocracking at pressures of 3-13 MPa (pages 6-7) and fractionation of the effluents to obtain heavy naphtha (page 8).  Examiner notes that Zhao is not available as prior art, as the instant Application’s foreign priority document contains support for the instant invention.
Ding (CN 10879495) – teaches splitting diesel into light diesel and heavy diesel, and separate hydrogenation at pressures of 4-12 Mpa (page 4-5). Examiner notes that Ding is not available as prior art, as the instant Application’s foreign priority document contains support for the instant invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MICHELLE STEIN/Primary Examiner, Art Unit 1771